Citation Nr: 0024298	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recover of overpayment of death 
pension benefits in the amount of $4,000.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from August 1948 to June 1952.  
He died March 7, 1970; the appellant is his surviving spouse.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

Additional evidence in the form of an updated Financial 
Status Report has been received since the RO issued the 
appellant a statement of the case in October 1998.  There is 
no indication that the RO has reviewed this evidence, and may 
have overlooked it because it was filed in the left flap of 
the claims folder.  In any event, regulations provide that 
any pertinent evidence submitted by the appellant or 
representative and accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case, unless the appellant waives this procedural 
right.  38 C.F.R. § 20.1304(c) (1999).

The Financial Status Report, dated in October 1999, is 
pertinent to the factors of financial hardship and equity and 
good conscience considered in determining whether the 
appellant is entitled to waiver of her remaining indebtedness 
in the amount of $4,000.00.  The appellant has not waived her 
procedural rights to initial RO consideration of such 
evidence.  Therefore this claim must be returned to the RO 
for consideration of the evidence submitted directly to the 
Board.

1.  The appellant is advised that she has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the entire 
record, conducting additional development 
if indicated, and then re-adjudicate the 
claim of entitlement to waiver of 
recovery of an overpayment of death 
pension benefits in the remaining amount 
of $4,000.00.  If the benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


